IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ESTATE OF: HOLLIS C. GORDON, SR.,        : No. 551 EAL 2017
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: JAMES A. GORDON             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.